Order entered October 10, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00887-CR
                                     No. 05-19-00888-CR

                               JAMES JACKSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause No. F19-40432-R & F19-40433-R

                                          ORDER
       We REINSTATE these appeals.

       We abated these cases for the appointment of new counsel. On October 3, 2019, a

supplemental clerk’s record containing the trial court’s appointment was filed in each appeal.

We DIRECT the Clerk of the Court to list Sharita Blacknall as appellant’s appointed counsel.

       The complete record has been filed in each case. Appellant’s brief is DUE by November

15, 2019.




                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE